Dismissed and Memorandum Opinion filed April 9, 2013.




                                     In The

                        Fourteenth Court of Appeals

                              NO. 14-12-00859-CV

                          JEREMY CHARLES, Appellant
                                        V.

      VICTORIA GARDEN/MURRAY HILL APARTMENTS, Appellee

                On Appeal from the County Court at Law No. 4
                          Fort Bend County, Texas
                   Trial Court Cause No. 11-CCV-045792

               MEMORANDUM                        OPINION
      This is an appeal from a final judgment signed September 17, 2012. The
clerk’s record was filed November 29, 2012. The reporter’s record was filed
December 3, 2012. Appellant’s brief was due January 2, 2013, but it was not filed.
Appellant also did not request an extension of time to file the brief. See Tex. R.
App. P. 38.6(a), (d).

      On January 24, 2012, this court issued an order stating that unless appellant
filed a brief within thirty days, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




                                         2